Exhibit 10.1
EMPLOYMENT AGREEMENT
     THIS AGREEMENT is made as of the 1st day of June 2008 between ROYAL
BANCSHARES OF PENNSYLVANIA, INC. (“Corporation”), a Pennsylvania business
corporation having a place of business at 732 Montgomery Avenue, Narberth,
Pennsylvania 19072, ROYAL BANK AMERICA (“Bank”) a state chartered bank having a
place of business at 732 Montgomery Avenue, Narberth Pennsylvania 19072, and
ROBERT A. KUEHL (“Executive”), an individual.
WITNESSETH:
     WHEREAS, Corporation, Bank and Executive desire to enter into an agreement
regarding, among other things, the employment of Executive by Corporation and
Bank as Chief Financial Officer of Corporation and Bank.
AGREEMENT:
     NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:
     1. Employment. Corporation and Bank hereby employ Executive and Executive
hereby accepts employment with Corporation and Bank, under the terms and
conditions set forth in this Agreement.
     2. Duties of Employee. Executive shall perform and discharge well and
faithfully such duties as an executive officer of Corporation and Bank as may be
assigned to Executive from time to time by the Board of Directors of Corporation
and Bank, including, but not limited to, those duties set forth in Exhibit A.
Executive shall be employed as Chief Financial Officer of Corporation and Bank,
and shall hold such other titles as may be given to him from time to time by the
Board of Directors of Corporation and Bank. Executive shall devote his full
time, attention and energies to the business of Corporation and Bank during the
Employment Period (as defined in Section 3 of this Agreement); provided,
however, that this Section 2 shall not be construed as preventing Executive from
(a) engaging in activities incident or necessary to personal investments,
(b) acting as a member of the Board of Directors of any other corporation or as
a member of the Board of Trustees of any other organization or (c) being
involved in any other activity with the prior approval of the Board of Directors
of Corporation and Bank. Executive shall not engage in any business or
commercial activities, duties or pursuits which compete with the business or
commercial activities of Corporation or Bank, nor may Executive serve as a
director or officer or in any other capacity in a company which competes with
Corporation or Bank.
     3. Term of Agreement.
          (a) Employment Period. The period of Executive’s employment under this
Agreement shall be deemed to have commenced as of June 1, 2008 (the “Effective
Date”), and shall continue for a period of twenty-four (24) full calendar months
thereafter (the “Employment Period”). Corporation and Bank may, in their sole
discretion, renew this Agreement for an additional two-year period upon written
notice to Executive not less than sixty (60) days prior to the expiration of the
Employment Period. Notwithstanding anything herein contained to the

1



--------------------------------------------------------------------------------



 



contrary: (ii) Executive’s employment with the Corporation or Bank may be
terminated by the parties’ mutual agreement in writing to terminate the
Executive’s employment hereunder at any time; and (iii) nothing in this
Agreement shall mandate or prohibit a continuation of Employee’s employment
following the expiration of the term of the Agreement upon such terms as the
Board and Executive may mutually agree.
          (b) Involuntary Termination without Cause. Executive’s employment
under this Agreement may be terminated at any time during the Employment Period
without Cause, by action of the Board of Directors of Corporation and Bank, upon
giving written notice of such termination to Executive at least ninety (90) days
prior to the date upon which such termination shall take effect. If Executive’s
employment is terminated under the provisions of this Section 3(b), Executive
shall be entitled to receive: (i) any earned and unpaid salary accrued through
the effective date of termination, pro rated on a daily basis, (ii) subject to
the terms thereof, any benefits which may be due to the Executive on the date of
termination under the provisions of any employee benefit plan, program or
policy, (iii) medical benefit continuation at the Executive’s and/or his
dependents’ expense as provided by law (the payments and benefits set forth in
Section 3(b)(i) through (iii) shall be referred to, collectively, as the
“Accrued Benefits”), and (iv) the amount set forth in Section 4(b) prorated for
the number of days Executive was actually employed during the applicable year.
Executive shall be entitled to no further payments or benefits under this
Agreement, whether, salary, severance, any type of bonus, including any pro rata
portion thereof, or otherwise.
          (c) Involuntary Termination for Cause. Notwithstanding the previous
provision of Section 3(a) of this Agreement, this Agreement shall terminate
automatically for Cause (as defined herein) upon written notice from the Board
of Directors of Corporation and Bank to Executive. As used in this Agreement,
“Cause” shall mean any of the following:
               (i) Executive’s conviction of or plea of guilty or nolo
contendere to a felony a crime of falsehood or a crime involving moral
turpitude, or the actual incarceration of Executive for a period of sixty
(60) consecutive days or more;
               (ii) Executive’s willful failure to follow the good faith lawful
instructions of the Board of Directors of Corporation or Bank with respect to
their operations, after written notice from Corporation or Bank and a failure to
cure such violation within ten (10) days of said written notice, unless it is
apparent under the circumstances that Executive is unable to cure such
violation; or
               (iii) Executive’s willful failure to substantially perform
Executive’s duties to Corporation or Bank, other than a failure resulting from
Executive’s incapacity because of physical or mental illness, as provided in
subsection (g) of this Section 3, after written notice from Corporation or Bank
and a failure to cure such violation within ten (10) days of said written
notice, unless it is apparent under the circumstances that Executive is unable
to cure such violation, which failure results in injury to Corporation or Bank,
monetarily or otherwise.
               (iv) Executive’s intentional violation of the provisions of this
Agreement, after written notice from Corporation or Bank and a failure to cure
such violation within ten (10) days

2



--------------------------------------------------------------------------------



 



of said written notice, unless it is apparent under the circumstances that
Executive is unable to cure such violation;
               (v) dishonesty of Executive in the performance of his duties, as
reasonably determined by a vote of seventy-five percent (75%) of the directors
of the Board of Directors;
               (vi) Executive’s removal or prohibition from being an
institutional-affiliated party by a final order of an appropriate federal
banking agency pursuant to Section 9(e) of the Federal Deposit Insurance Act or
any applicable Regulatory Agency.
               (vii) the willful engaging by Executive in misconduct injurious
to the Corporation or Bank after notice from Corporation or Bank, and a failure
to cure such conduct within twenty (20) days;
               (viii) the breach of Executive’s fiduciary duty to the
Corporation or Bank involving personal profit;
               (ix) the willful violation of (1) any material law, rule or
regulation applicable to Corporation or Bank or (2) any final cease and desist
order issued by an applicable regulatory agency;
               (x) conduct on the part of Executive that brings public discredit
to Corporation or Bank or that is clearly contrary to the best interests of
Corporation or Bank as reasonably determined by a vote of seventy-five percent
(75%) of the directors of the Board of Directors;
               (xi) unlawful harassment by Executive against employees,
customers, business associates, contractors or vendors of Corporation or Bank as
reasonably determined by seventy-five percent (75%) of the disinterested members
of the Board of Directors following an investigation of the claims by a third
party;
               (xii) any act of fraud or misappropriation against the
Corporation, the Bank, or their customers, employees, contractors or business
associates;
               (xiii) intentional misrepresentation of a material fact, or
intentional omission of information necessary to make the information supplied
materially misleading, in application or other information provided by Executive
to Corporation or Bank in connection with Executive’s employment with
Corporation or Bank; or
               (xiv) the existence of any material conflict between the
interests of Corporation or Bank and Executive that is not disclosed in writing
by Executive to Corporation or Bank prior to action and approved in writing by
the Board of Directors, and, after notice from Corporation or Bank, a failure to
cure such conflict within twenty (20) days of said notice.
     Notwithstanding the foregoing, Executive’s employment under this Agreement
shall not be deemed to have been terminated for “Cause” under this Section 3(c)
above if such termination took place solely as a result of:
               (i) questionable judgment on the part of Executive;

3



--------------------------------------------------------------------------------



 



               (ii) any act or omission believed by Executive, in good faith, to
have been in, or not opposed to, the best interests of Corporation or Bank (or
its affiliated companies); or
               (iii) any act or omission in respect of which a determination
could properly be made that Executive met the applicable standard of conduct
prescribed for indemnification or reimbursement or payment of expenses under the
Charter or By-laws of Corporation or Bank or the directors’ and officers’
liability insurance of Corporation or Bank, in each case as in effect at the
time of such act or omission.
     If this Agreement is terminated for Cause, Executive shall receive only his
Accrued Benefits and shall be entitled to no further payments or benefits under
this Agreement, whether, salary, severance, any type of bonus, including any pro
rata portion thereof, or otherwise.
          (d) Voluntary Termination. Executive’s employment under this Agreement
may be terminated by the Executive at any time during the Employment Period for
any reason or no reason, by giving written notice of such termination to the
Chairman of the Board of Directors of Corporation at least ninety (90) days
prior to the date upon which such termination is to take effect. If Executive
terminates his employment under the provisions of this Section 3(d), Executive
shall receive only his Accrued Benefits and shall be entitled to no further
payments or benefits under this Agreement, whether, salary, severance, any type
of bonus, including any pro rata portion thereof, or otherwise.
          (e) Termination upon Executive’s Disability. Notwithstanding the
previous provisions of Section 3 of this Agreement, this Agreement shall
terminate automatically upon Executive’s Disability and Executive’s rights under
this Agreement shall cease as of the date of such termination without further
compensation due Executive, provided, however, that Executive shall be entitled
to receive his Accrued Benefits. For purposes of this Agreement, the term
“Disability” shall have the same meaning as under the long term disability plan
or policy maintained by Corporation. If, for any reason, Corporation does not
maintain such plan or policy, then “Disability” shall mean the inability or
incapacity (by reason of a medically determinable physical or mental impairment)
of Executive to perform the duties and responsibilities related to the job or
position with Corporation described in Section 2 for a period that lasts, or can
reasonably be expected to last, more than one hundred and eighty (180) days.
          (f) Termination upon Death of Executive. Notwithstanding the previous
provisions of Section 3 of this Agreement, this Agreement shall terminate
automatically upon Executive’s death and Executive’s rights under this Agreement
shall cease as of the date of such termination without further compensation due
Executive, provided, however, that Executive shall be entitled to receive his
Accrued Benefits.
          (g) Resignation as Director. Executive agrees that in the event his
employment under this Agreement is terminated, unless (1) Executive maintains an
ownership interest in the Corporation of five percent (5%) or more, or
(2) termination is due to retirement, Executive shall resign as a director of
Corporation and Bank, or any affiliate or subsidiary thereof, if he is then
serving as a director of any of such entities.

4



--------------------------------------------------------------------------------



 



     4. Employment Period Compensation.
          (a) Annual Base Salary. For services performed by Executive under this
Agreement, Corporation and Bank shall pay Executive a base salary during the
Employment Period at the rate of $180,000 per year, to increase and be adjusted
to $190,000 per year on June 1, 2009, minus applicable withholdings and
deductions, payable at the same times as salaries are payable to other executive
employees of Corporation or Bank (“Annual Base Salary”). Corporation and/or Bank
may, from time to time, increase Executive’s Annual Base Salary, and any and all
such increases shall be deemed to constitute amendments to this Section 4(a) to
reflect the increased amounts, effective as of the date established for such
increases by the Board of Directors of Corporation or Bank or any committee of
such Board in the resolutions authorizing such increases.
          (b) Bonus. For services performed by Executive under this Agreement,
Corporation and/or Bank may, from time to time, pay a bonus or bonuses
(including payments made under Bank Profit Sharing Incentive Plan) to Executive
as Corporation and/or Bank, in their sole discretion, deem appropriate. The
payment of any such bonuses shall not reduce or otherwise affect any other
obligation of Corporation and/or Bank to Executive provided for in this
Agreement and any other awards by the Corporation and/or Bank to all Tier I
employees generally. The total target bonus amount under this Section shall be
at least $35,000, consisting of the following two components:
               (i) fifty percent (50%) of the bonus potential (i.e., a target of
at least $17,500) is tied to Executive’s attainment of a satisfactory
qualitative performance review; and
               (ii) fifty percent (50%) of the bonus potential (i.e., a target
of at least $17,500) is tied to Executive’s achievement of certain predetermined
benchmarks.
     The predetermined benchmarks under Section 4(b)(ii) for the first year of
the Employment Period are as follows:
                    (A) Executive must successfully implement the IPS Sendero
system by December 31, 2008;
                    (B) Corporation’s outside auditors must find no material
weaknesses in Corporation’s financial reporting;
                    (C) on or before February 28, 2009, Executive must automate
production of Corporation’s financial statements to assure an initial draft
release of such financial statements within seven (7) days of the end of the
month being reported; and
                    (D) on or before February 28, 2009, Executive must establish
a review process of Corporation financial statement drafts to ensure such drafts
are accurate, in compliance with all generally accepted accounting principles,
and released to the Board of Directors not later than the Friday prior to the
week in which the regularly scheduled meeting of the Board of Directors will
occur.

5



--------------------------------------------------------------------------------



 



     The Chairman of the Board of Directors of Corporation, or his designee,
shall meet with Executive at least ninety (90) days prior to each anniversary of
the Effective Date to establish not more than four mutually agreeable benchmarks
for the subsequent year. The benchmark component of Executive’s bonus under
Section 4(b)(ii) shall be prorated for the number of benchmarks Executive
actually achieves during the applicable year (with each such benchmark weighted
equally). Bonuses earned under this Section shall be paid within thirty
(30) days of the close of the year to which such bonus relates.
          (c) Vacation; Paid Time Off. During the term of this Agreement,
Executive shall be entitled to four (4) weeks paid annual vacation in accordance
with the policies as established from time to time by the Boards of Directors of
Corporation and Bank, provided, however, Executive shall not be entitled to
receive any additional compensation from Corporation and Bank for Failure to
take a vacation, nor shall Executive be able to accumulate unused vacation time
from one year to the next, except to the extent authorized by the Boards of
Directors of Corporation and Bank. Executive shall also be entitled to sick
leave and one (1) week paid time off for continuing professional education in
accordance with the policies as established from time to time by the Boards of
Directors of Corporation and Bank
          (d) Automobile. During the term of this Agreement, Corporation and
Bank shall provide Executive with an automobile or an automobile allowance of
$4,800 per year.
          (e) Employee Benefit Plans. During the term of this Agreement,
Executive shall be entitled to participate in or receive the benefits of any
employee benefit plan currently in effect at Corporation and Bank, subject to
the terms of said plan, until such time that the Boards of Directors of
Corporation and Bank authorize a change in such benefits. Corporation and Bank
shall provide Executive with medical and disability coverage comparable to other
full-time employees of Corporation and Bank. Corporation and Bank shall not make
any changes in such plans or benefits which would adversely affect Executive’s
rights or benefits thereunder, unless such change occurs pursuant to a program
applicable to all executive officers of Corporation and Bank and does not result
in a proportionately greater adverse change in the rights of or benefits to
Executive as compared with any other executive officer of Corporation and Bank.
Nothing paid to Executive under any plan or arrangement presently in effect or
made available in the future shall be deemed to be in lieu of the salary payable
to Executive pursuant to Section 4(a) hereof.
          (f) Long Term Incentive Plan. Executive shall be eligible to
participate in Corporation’s Long Term Incentive Plan (“LTIP”) to the same
extent as full-time employees of Corporation of comparable status and
responsibility and in accordance with the terms and subject to the limitations
of the LTIP, as may be amended from time to time.
          (g) Stock Options and Restricted Stock. Executive shall receive a
one-time grant of an option to purchase 5,000 shares of common stock of
Corporation and a one-time grant of 1,300 restricted shares of Corporation
common stock, in accordance with the terms and subject to the limitations of
Corporation’s 2007 LTIP, which grants shall be made on the date other full-time
employees of Corporation receive their grants for 2008, subject to the approval
of the Board of Directors of Corporation; provided, however, that Executive
shall not be eligible to receive the above grants if his employment has been
terminated for any reason, or if he has been given

6



--------------------------------------------------------------------------------



 



notice of his termination for any reason, or if he has resigned, or given notice
of his intention to resign prior to the date on which the grants would otherwise
have been made. The options and restricted shares subject to such grants shall
become vested as determined by the Board of Directors of Corporation and subject
to the terms of the 2007 LTIP.
          (h) Business Expenses. During the term of this Agreement, Executive
shall be entitled to receive prompt reimbursement for all reasonable expenses
incurred by him, which are properly accounted for, in accordance with the
policies and procedures established by the Board of Directors of Corporation and
Bank for their executive officers. For the purpose of this Agreement, business
expenses shall include fees and expenses associated with professional education,
with said professional education reimbursement subject to an annual cap of
$2,500.
     5. Termination of Employment Following Change in Control.
          (a) If a Change in Control (as defined in Section 5(b) of this
Agreement) shall occur and, thereafter, if at any time during the term of this
Agreement there shall be:
               (i) any involuntary termination of Executive’s employment (other
than for the reasons set forth in Section 3(c) of this Agreement);
               (ii) any reduction in Executive’s title, responsibilities,
including reporting responsibilities, or authority, including such title,
responsibilities or authority as such may be increased from time to time during
the term of this Agreement, which results in a material negative change to
Executive in the employment relationship;
               (iii) the assignment to Executive of duties inconsistent with
Executive’s office on the date of the Change in Control or as the same may be
increased from time to time after the Change in Control, which results in a
material negative change to Executive in the employment relationship;
               (iv) any reassignment of Executive to a principal office greater
than fifty (50) miles from the location of Executive’s principal office on the
date of the Change in Control;
               (v) any significant reduction in Executive’s compensation as
provided in Section 4 in effect on the date of the Change in Control or as the
same may be increased from time to time after the Change in Control;
               (vi) any failure to provide Executive with benefits at least as
favorable as those enjoyed by Executive under any of Corporation or Bank’s
retirement or pension, life insurance, medical, health and accident, disability
or other employee plans in which Executive participated at the time of the
Change in Control, or the taking of any action that would materially reduce any
of such benefits in effect at the time of the Change in Control;
               (vii) any requirement that Executive travel in performance of his
duties on behalf of Corporation or Bank for a significantly greater period of
time during any year than was required of Executive during the year preceding
the year in which the Change in Control occurred; or

7



--------------------------------------------------------------------------------



 



               (viii) any sustained pattern of interruption or disruption of
Executive for matters substantially unrelated to Executive’s discharge of
Executive’s duties on behalf of Corporation and Bank, which results in a
material negative change to Executive in the employment relationship;
then, at the option of Executive, exercisable by Executive within ninety
(90) days of the Change in Control and occurrence of any of the foregoing
events, Executive may resign from employment with Corporation and Bank (or, if
involuntarily terminated, give notice of intention to collect benefits under
this Agreement) by delivering a notice in writing (the “Notice of Termination”)
to Corporation and Bank and the provisions of Section 6 of this Agreement shall
apply, provided, however, that Corporation and Bank shall be given thirty
(30) days from the date it receives the Notice of Termination to remedy any such
event (other than an involuntary termination). Notwithstanding the foregoing,
upon the occurrence of any of the events listed in Sections 5(a)(ii)-(viii), the
provisions of Section 6 shall only apply if Executive actually terminates
employment within two (2) years following the initial existence such event. In
addition, notwithstanding the payments to Executive contemplated by Section 6,
if Executive is requested by the Corporation, Bank, or a successor thereto to
remain in the employ of the Corporation, Bank, or a successor to the Corporation
or Bank following the Date of Change of Control, Executive expressly agrees,
subject to the condition set forth below, to remain in the employ of the
Corporation, Bank, or a successor to the Corporation or Bank for not less than
six months following the Date of Change of Control. The Corporation, Bank, or
successor to the Corporation or Bank shall have the right to request Executive
remain in the employ of the Corporation, Bank, or a successor to the Corporation
or Bank for a period of less than six months following the Date of Change of
Control. Executive agrees to remain an employee of the Corporation, Bank or
successor to the Corporation or Bank pursuant to their request conditioned upon
Executive being compensated in the same amount and on the same terms as he was
compensated immediately prior to the Date of Change of Control, including
participation in all employee benefit plans to which he would otherwise be
entitled.
          (b) As used in this Agreement, “Change in Control” shall mean the
occurrence of any of the following:
               (i) (A) a merger, consolidation or division involving Corporation
or Bank, (B) a sale, exchange, transfer or other disposition of substantially
all of the assets of Corporation or Bank, or (C) a purchase by Corporation or
Bank of substantially all of the assets of another entity, unless (y) such
merger, consolidation, division, sale, exchange, transfer, purchase or
disposition is approved in advance by seventy percent (70%) or more of the
members of the Board of Directors of Corporation or Bank who are not interested
in the transaction and (z) a majority of the members of the Board of Directors
of the legal entity resulting from or existing after any such transaction and
the Board of Directors of such entity’s parent corporation, if any, are former
members of the Board of Directors of Corporation or Bank; or
               (ii) any “person” (as such term is used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934 (the “Exchange Act”)), other than
Corporation or Bank or any “person” who on the date hereof is a director or
officer of Corporation or Bank is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
Corporation or Bank representing twenty-five percent (25%) or more of the

8



--------------------------------------------------------------------------------



 



combined voting power of Corporation or Bank’s then outstanding securities;
provided; however, that for the purposes of this Agreement, a Change in Control
shall not result from any transfer of ownership, which would otherwise cause the
transferee to be a beneficial owner (as defined in Rule 13d-3 under the Exchange
Act) directly or indirectly through any contract, arrangement, understanding,
relationship or otherwise, to a family member of Daniel M. Tabas, who is not
currently a director or an officer of the Corporation or the Bank, of securities
of the Corporation, which are solely or jointly owned or titled in the name of
Daniel M. Tabas, the estate of Daniel M. Tabas, or any trust, proxy, power of
attorney, pooling arrangement or any other contract or arrangement or other
special purpose entity in which Daniel M. Tabas either is the grantor, settlor,
or he otherwise caused to be formed; or controls the voting rights or
disposition of shares of the Corporation; or
               (iii) during the period of two (2) consecutive years during the
term of Executive’s employment under this Agreement, individuals who at the
beginning of such period constitute the Board of Directors of Corporation or
Bank cease for any reason to constitute at least a majority thereof, unless the
election of each director who was not a director at the beginning of such period
has been approved in advance by directors representing at least sixty-seven
percent (67%) of the directors then in office who were directors at the
beginning of the period; or
               (iv) any other change in control of Corporation and Bank similar
in effect to any of the foregoing.
     6. Rights in Event of Termination of Employment Following Change in
Control.
          (a) In the event that Executive delivers a Notice of Termination (as
defined in Section 5(a) of this Agreement) to Corporation and Bank, in addition
to his Accrued Benefits, Executive shall be absolutely entitled to receive the
compensation and benefits set forth below:
               (i) If, at the time of termination of Executive’s employment, a
“Change in Control” (as defined in Section 5(b)(i) of this Agreement) has also
occurred, Corporation or Bank shall pay Executive an amount equal to and no
greater than 1.99 times Executive’s Base Amount as defined in subsection (b) of
this Section, minus applicable taxes and withholdings. Such payment shall be
paid in a lump sum within thirty (30) days of Executive’s termination of
employment.
          (b) The term “Base Amount” shall equal the base amount as defined by
26 U.S.C. § 280G(b)(3) which generally includes all compensation for services
(excluding directors’ fees, if any) for five years prior to the year during
which the Change in Control occurs divided by five, except that the calculation
of the Base Amount shall not include any compensation resulting from director
fees or the granting, the vesting, or exercise of any stock options or
restricted shares. Notwithstanding the foregoing, in the event that Executive is
employed for less than five years prior to the year during which the Change in
Control occurs, the Base Amount will be determined by reference to the number of
years (or partial years annualized) during which Executive is actually employed
by Corporation and Bank.
          (c) Notwithstanding anything in this Section or elsewhere in this
Agreement to the contrary, in the event the payments and benefits payable
hereunder to or on behalf of Executive,

9



--------------------------------------------------------------------------------



 



when added to all other amounts and benefits payable to or on behalf of
Executive, would result in the imposition of an excise tax under Section 4999 of
the Internal Revenue Code of 1986, as amended (the “Code”), the amounts and
benefits payable hereunder shall be reduced to such extent as may be necessary
to avoid such imposition. All calculations required to be made under this
subsection will be made by Corporation’s independent public accountants, subject
to the right of Executive’s representative to review the same. The parties
recognize that the actual implementation of the provisions of this subsection
are complex and agree to deal with each other in good faith to resolve any
questions or disagreements arising hereunder.
          (d) Notwithstanding the foregoing, and anything herein to the
contrary, the receipt of any benefits under this Section 6 shall be subject to
satisfaction of the condition precedent that Executive undergo a “separation
from service” within the meaning of Treas. Reg. § 1.409A-1(h) or any successor
thereto.
     7. Covenant Not to Compete.
          (a) Executive hereby acknowledges and recognizes the highly
competitive nature of the business of Corporation and Bank and accordingly
agrees that, during and for the applicable period set forth in Section 7(c)
hereof; Executive shall not:
               (i) be engaged, directly or indirectly, either for his own
account or as agent, consultant, employee, partner, officer, director,
proprietor, investor (except as an investor owning less than 5% of the stock of
a publicly owned company) or otherwise of any person, firm, corporation or
enterprise with assets between $500,000,000 and $5,000,000,000 engaged in
(1) the banking (including bank holding company) or financial services industry,
or (2) any other activity in which Corporation or Bank or any of their
subsidiaries are engaged during the Employment Period, in the Pennsylvania
counties of Delaware, Bucks, Montgomery, Chester, and Philadelphia (the
“Non-Competition Area”); or
               (ii) provide financial or other assistance to any person, firm,
corporation, or enterprise with assets between $500,000,000 and $5,000,000,000
engaged in (1) the banking (including bank holding company) or financial
services industry, or (2) any other activity in which Corporation or Bank or any
of their subsidiaries are engaged during the Employment Period, in the
Non-Competition Area; or
               (iii) solicit current and former customers of Corporation, Bank
or any Corporation subsidiary in the Non-Competition Area; or
               (iv) solicit current or former employees of Corporation, Bank or
any Corporation subsidiary.
     Notwithstanding the foregoing, Executive shall not be prohibited from
making personal investments, loans, or real estate transactions comparable to
such transactions which would have been permitted during Executive’s employment
with the Corporation or Bank.
          (b) It is expressly understood and agreed that, although Executive and
Corporation and Bank consider the restrictions contained in Section 7(a) hereof
reasonable for the purpose of preserving for Corporation and Bank and their
subsidiaries their good will and other proprietary

10



--------------------------------------------------------------------------------



 



rights, if a final judicial determination is made by a court having jurisdiction
that the time or territory or any other restriction contained in Section 7(a)
hereof is an unreasonable or otherwise unenforceable restriction against
Executive, the provisions of Section 7(a) hereof shall not be rendered void but
shall be deemed amended to apply as to such maximum time and territory and to
such other extent as such court may judicially determine or indicate to be
reasonable.
          (c) The provisions of this Section 7 shall be applicable commencing on
the date of this Agreement and ending on the second anniversary date of the
effective date of termination of employment.
          (d) The provision of Section 7 will apply during the period of
enforcement of the covenant not to compete as defined in Section 7(c).
          (e) Executive agrees that any breach of the restrictions set forth in
this Section will result in irreparable injury to Corporation and Bank for which
they will have no adequate remedy at law and the Corporation and Bank shall be
entitled to injunctive relief in order to enforce the provisions hereof and/or
seek specific performance and damages. Executive agrees to personal jurisdiction
in the Common Pleas Court of Montgomery County, Pennsylvania or the U.S.
District Court for the Eastern District of Pennsylvania. In the event that
Corporation or Bank obtains injunctive relief, Executive will promptly reimburse
the Corporation and Bank for reasonable attorney fees and any other costs
associated with the litigation.
     8. Unauthorized Disclosure. During the term of his employment hereunder, or
at any later time, Executive shall not, without the written consent of the
Boards of Directors of Corporation and Bank or a person authorized thereby,
knowingly disclose to any person, other than an employee of Corporation or Bank
or a person to whom disclosure is reasonably necessary or appropriate in
connection with the performance by Executive of his duties as an executive of
Corporation and Bank, any material confidential information obtained by him
while in the employ of Corporation and Bank with respect to any of Corporation
and Bank’s services, products, improvements, formulas, designs or styles,
processes, customers, methods of business or any business practices the
disclosure of which could be or will be damaging in Corporation or Bank;
provided, however, that confidential information shall not include any
information known generally to the public (other than as a result of
unauthorized disclosure by Executive or any person with the assistance, consent
or direction of Executive) or any information of a type not otherwise considered
confidential by persons engaged in the same business of a business similar to
that conducted by Corporation and Bank or any information that must be disclosed
as required by law.
     9. Liability Insurance. Corporation and Bank shall use their best efforts
to obtain insurance coverage for Executive under an insurance policy covering
officers and directors of Corporation and Bank against lawsuits, arbitrations or
other legal or regulatory proceedings; however, nothing herein shall be
construed to require Corporation and/or Bank to obtain such insurance, if the
Board of Directors of the Corporation and/or Bank determine that such coverage
cannot be obtained at a reasonable price.
     10. Notices. Except as otherwise provided in this Agreement, any notice
required or permitted to be given under this Agreement shall be deemed properly
given if in writing and if

11



--------------------------------------------------------------------------------



 



mailed by registered or certified mail, postage prepaid with return receipt
requested, to Executive’s residence, in the case of notices to Executive, and to
the principal executive offices of Corporation and Bank, in the case of notices
to Corporation and Bank.
     11. Waiver. No provision of this Agreement many be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and an executive officer specifically designated by the
Boards of Directors of Corporation and Bank. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time.
     12. Assignment. This Agreement shall not be assignable by any party, except
by Corporation and Bank to any successor in interest to their respective
businesses.
     13. Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the subject matter of this Agreement.
     14. Successors; Binding Agreement.
          (a) Corporation and Bank will require any successor (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the businesses and/or assets of Corporation and Bank to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that Corporation and Bank would be required to perform it if no
such succession had taken place. Failure by Corporation and Bank to obtain such
assumption and agreement prior to the effectiveness of any such succession shall
constitute a breach of this Agreement and the provisions of Section 3 of this
Agreement shall apply. As used in this Agreement, “Corporation” and “Bank” shall
mean Corporation and Bank, as defined previously and any successor to their
respective businesses and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise.
          (b) This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees. If Executive should die after a Notice of
Termination is delivered by Executive, or following termination of Executive’s
employment without Cause, and any amounts would be payable to Executive under
this Agreement if Executive had continued to live, all such amounts shall be
paid in accordance with the terms of this Agreement to Executive’s devisee,
legatee, or other designee, or, if there is no such designee, to Executive’s
estate.
     15. Arbitration. Corporation, Bank and Executive recognize that in the
event a dispute should arise between them concerning the interpretation or
implementation of this Agreement, lengthy and expensive litigation will not
afford a practical resolution of the issues within a reasonable period of time.
Consequently, each party agrees that all disputes, disagreements and questions
of interpretation concerning this Agreement are to be submitted for resolution,
in Philadelphia, Pennsylvania, to the American Arbitration Association (the
“Association”) in accordance with the Association’s National Rules for the
Resolution of Employment Disputes or other applicable roles then in effect
(“Rules”). Corporation, Bank or Executive may initiate an arbitration proceeding
at any time by giving notice to the other in accordance with the Rules.

12



--------------------------------------------------------------------------------



 



Corporation and Bank and Executive may, as a matter or right, mutually agree on
the appointment of a particular arbitrator from the Association’s pool. The
arbitrator shall not be bound by the rules of evidence and procedure of the
courts of the Commonwealth of Pennsylvania but shall be bound by the substantive
law applicable to this Agreement. The decision of the arbitrator, absent fraud,
duress, incompetence or gross and obvious error of fact, shall be final and
binding upon the parties and shall be enforceable in courts of proper
jurisdiction. Following written notice of a request for arbitration,
Corporation, Bank and Executive shall be entitled to an injunction restraining
all further proceedings in any pending or subsequently filed litigation
concerning this Agreement, except as otherwise provided herein. In the event
that Executive terminates pursuant to Section 6 herein, and any dispute arising
under or in conjunction with Executive’s termination is resolved in Executive’s
favor, whether by judgment, arbitration or settlement, Executive shall be
entitled to the reimbursement by Corporation or Bank of all reasonable legal
fees paid or incurred by Executive in resolving such dispute.
     16. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
     17. Applicable Law. This Agreement shall be governed by and construed in
accordance with the domestic, internal laws of the Commonwealth of Pennsylvania,
without regard to its conflicts of laws principles.
     18. Headings. The section headings of this Agreement are for convenience
only and shall not control or affect the meaning or construction or limit the
scope or intent of any of the provisions of this Agreement.
     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

            ROYAL BANCSHARES OF
PENNSYLVANIA, INC.
      By:   /s/Robert R. Tabas                       ROYAL BANK AMERICA
      By:   /s/Robert R. Tabas                     /s/ Robert A. Kuehl      
Robert A. Kuehl      Chief Financial Officer, “Executive”   

13



--------------------------------------------------------------------------------



 



         

Exhibit A
Executive’s duties include, but are not limited to, the following:

  •   Maintain a minimum 40 hours basic work week schedule as part of the
responsibilities of the Chief Financial Officer position, with required
additional time to meet the requirements of the position and to facilitate the
timely filing of all Corporate regulatory and fiscal deadlines;     •   Oversee
activities related to implementing and maintaining the integrity of the
Corporation’s and Bank’s financial reporting systems;     •   Direct the
activities of the Finance Department and maintain “dotted-line” relationships
with individuals in each of the functional areas of the Bank that are
responsible for the financial management of those departments and or functions;
    •   Administratively responsible for the internal audit function;     •  
Act as the liaison with the Audit Committee;     •   Act as the primary
interface for the Corporation’s external public accounting firm;     •  
Planning;     •   Budgeting and forecasting;     •   Management reporting;     •
  Regulatory reporting, including Securities and Exchange Commission and bank
regulatory reporting;     •   Establish and maintain the overall internal
control environment;     •   Accounting policies, procedures and compliance;    
•   Asset liability management;     •   Tax matters, including income tax;     •
  Direct the timely and complete preparation of all financial reports, in
accordance with generally accepted accounting principles and the prevailing
industry accounting standards;     •   Ensure, interpret and adhere to banking,
local, states and federal regulatory procedures, rules and regulations, as
applicable;     •   Ensure proper valuation of assets, liabilities and equity of
the Corporation and in establishing reserve requirements and lending thresholds;
    •   Lead the asset liability management analysis process and make
recommendations to senior management and the Investment Committee with regard to
optimizing the Corporation’s asset-liability management position;     •   Lead
the Corporation’s planning, budgeting, forecasting and accountability management
processes and prepares timely, relevant management reports to guide and inform
the process for the benefit of the entire senior management team;     •   Lead
the Corporation’s investment management process and, in coordination with the
Investment Committee to recommend and carry out policy, advise on the selection
of and oversee the performance of fund advisors;     •   Lead the Finance
Department and be responsible for its development and performance;     •  
Participate in all senior management “cabinet meetings” (or their derivatives to
share financial insight, establish or conform accounting policies and to
generally understand status of operations within the Corporation);     •   Meet
regularly with department heads to keep informed and to offer direction;

14



--------------------------------------------------------------------------------



 



  •   Review, interpret, and analyze financial statements and statistical data
for the Executive Committee and Board of Directors;     •   Present and
interpret the Corporation’s (including material operations and subsidiaries)
financial results and financial statements at all Board of Director meetings,
compared to budgets, forecasts etc, and makes recommendations as to necessary
steps to achieve or positively exceed budgeted results;     •   Lead the
Corporation’s efforts to optimize tax positions including working with outside
advisors;     •   Perform other duties as reasonably assigned by the Chairman of
the Board of Directors, Executive Committee, President, and members of the Board
of Directors; and     •   Maintain professional expertise through attendance at
professional meetings, review of current literature and coordination with the
companies outside professional advisors (attorneys, accountants, actuaries,
regulators, etc.).

15